     Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

CHARLES MURRAY, Individually )
and as Special Administrator of the )
ESTATE OF LULA ROBERTSON, )
                                    )
                  Plaintiffs,       )
      vs.                           )                 Case No. 19-2148-HLT-KGG
                                    )
MANORCARE OF TOPEKA KS,             )
LLC, et al.,                        )
                                    )
                  Defendants.       )
_______________________________)

                      MEMORANDUM & ORDER ON
                   MOTION TO COMPEL OR STRIKE AND
                 MOTION TO SUPPLEMENT EXPERT REPORT

       Charles Murray, acting for himself and the Estate of Lula Robertson, alleges

Robertson died on August 28, 2018 because Defendants1 failed to adequate staff

their Topeka, Kansas nursing home. Plaintiffs have identified two experts to

provide support for their understaffing claim, Valerie Gray and Dr. Kathleen Hill-

O’Neil.




1
 Defendants are three Delaware limited liability companies (Manorcare of Topeka KS, HCR Healthcare,
and HCR Manorcare) and one Ohio corporation (ProMedia Health System) which, the Plaintiffs allege,
owned or operated the nursing home.


                                                 1
     Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 2 of 16




        Seeking to obtain additional information2 about how the experts came to

their opinions, Defendants have moved (Doc. 137) to compel the production of

documents used by Gray and Hill-O’Neill. Alternatively, Defendants seek to strike

Gray and Hill-O’Neal as witnesses. Plaintiffs have also moved to supplement Ms.

Gray’s expert report. (Doc. 151.) Having reviewed the submissions of the parties,

and as discussed herein, Defendants’ motion to compel or strike (Doc. 136) is

GRANTED as to the request to compel and DENIED without prejudice as to the

request to strike. Plaintiffs’ motion to supplement (Doc. 151) is GRANTED.

1.      Motion to Compel or Strike (Doc. 136).

        Plaintiffs allege that Defendants violated minimal standards for staffing,

citing 42 CFR §483.35, which provides that a facility

                must have sufficient nursing staff with the appropriate
                competencies and skills sets to provide nursing and related
                services to assure resident safety and attain or maintain the
                highest practicable physical, mental, and psychosocial
                well-being of each resident, as determined by resident
                assessments and individual plans of care and considering
                the number, acuity and diagnoses of the facility's resident
                population in accordance with the facility assessment
                required at § 483.70(e).




2
 Specifically, Defendants seek (1) the nationwide database which Gray used for her calculations, (2) the
method (by programs, codes, coding, formulas, or processes) she used to distill, sort, organize or import
this data into an intermediate selection relating to the Topeka nursing home, (3) the process she used to
impute daily acuity needs for individual residents, and (4) the process she used to create her Time Study
staffing level calculation. (Doc. 137, at 20-22.)

                                                    2
       Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 3 of 16




         In the present motion, Defendants allege that the information which was

supplied by Plaintiffs failed to meet the requirements of Fed.R.Civ.P. 26(a)(2)(B).

Gray was designated to testify as an expert “regarding calculations she conducted

regarding nursing home staffing levels as described in her report,” (Doc. 122, at 4.)

She was also designated as a summary witness pursuant to Fed.R.Evid. 1006.3

(Doc. 123.) Plaintiffs submitted Gray’s two expert reports. (Docs. 122-11 and

123-2.) Plaintiffs also designated Hill-O’Neill as a retained expert and included

her expert report. (Doc. 122-3.)

         Much of Hill-O’Neill’s opinions on the allegedly deficient staffing at the

nursing home derive from Gray’s computer review of publicly available

information published by the Centers for Medicare & Medicaid Services (CMS).

She concludes that the CMS data shows a mismatch between the required level of



3
    That Rule provides, in relevant part, that

                 [t]he proponent may use a summary, chart, or calculation to
                 prove the content of voluminous writings, recordings, or
                 photographs that cannot be conveniently examined in court.
                 The proponent must make the originals or duplicates
                 available for examination or copying, or both, by other parties
                 at a reasonable time and place. And the court may order the
                 proponent to produce them in court.
Fed.R.Evid. 1006. While the underlying materials forming the basis of the summary
need not be admitted into evidence, the admission of such summaries is conditioned on
the evidence forming the basis of the summaries being admissible. U.S. v. Samaniego,
187 F.3d 1222, 1223 (10th Cir. 1999) (citing Harris Mkt. Research v. Marshall Mktg. &
Communications Inc., 948 F.2d 1518, 1525 (10th Cir. 1991)).
                                                 3
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 4 of 16




staffing and the actual staffing of the Topeka nursing home. The former was

determined by the Minimum Data Set (MDS) information submitted by nursing

homes to CMS, which includes a Resource Utilization Group (RUG) category,

identifying the amount of care needed by an individual patient. The latter was

determined by reference to payroll based journal (PBJ) information submitted to

CMS.

       For Hill-O’Neill the acuity – required level of staffing — is primarily

determined by a resident’s RUG category as shown in her MDS.

                    The MDS is an assessment done by the nursing
             home at regular intervals for every resident in a Medicare
             or Medicaid certified nursing home. Information is
             collected about the president’s health, physical
             functioning, mental status, and general well-being. These
             data points are used by the nursing home to assess each
             resident's needs and develop a plan of care. The MDS
             also assigns a Resource Utilization Group (“RUG”)
             category for each resident regardless of payor status, i.e.,
             private pay, Medicare, or Medicaid.

                    The facility then submits the MDS and RUG
             category for each resident to CMS [Centers for Medicare
             & Medicaid Services]. The higher the RUG category the
             more help and nursing time the resident needs. Put
             another way, RUG categories are like the rungs of a
             ladder. People who need very little nursing care are
             slotted at the very bottom rungs of the ladder. Towards
             the top of the ladder are the individuals that require the
             most nursing care.

(Report, at 5.) She explained her methodology as a sequential process:



                                          4
Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 5 of 16




             The first step is to determine the collective
       resident acuity and care needs using resident’s RUG
       scores contained in his or her minimum data set (MDS).

              The second step is to determine the actual nurse
       staffing levels for RNs, LPNs, and CNAs. This step
       involves analyzing data from facility internal staffing
       reports and payroll data, and payroll-based journal (PBJ)
       data submitted to CMS beginning in 2017.

              The third step is to determine appropriate nurse
       staffing levels based on resident acuity using the CMS
       STM.

              The 1995 to 1997 STM study determined the
       amount of nursing time for each RUG group. The STM
       included data on 3,933 Medicare, Medicaid, and self-pay
       residents in 150 Medicare-certified SNF units in 12
       States (Kansas, Maine, Mississippi, Ohio, South Dakota,
       Texas, Washington, California, Florida, Maryland,
       Colorado, and New York). Medicare residents were 34%
       of the sample. Nursing staff used electronic wands over a
       period of 48 hours to record episodes of direct resident
       care lasting 30 seconds or more. Nonresident-specific
       nursing time (such as meetings, administration, breaks,
       and unit residents.

       Harrington C, Dellefield ME, Halifax E, et al.
       Appropriate nurse staffing levels for U.S. nursing homes.
       Health Serv Insights 2020 June 29 EEpub ahead of print].
       doi: 10.1177/1178632920934785.

             The CMS STM was also used by the CMS
       Medicare Nursing Home Compare website for
       determining expected staffing levels based on the RUG
       scores from 2009 through March 31, 2018. Id. The
       necessary nurse staffing minutes for each RUG category
       was published in Appendix, Table A1 of the Design for
       Nursing Home Compare Five-Star Quality Rating
       System: Technical Users’ Guide.
                                   5
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 6 of 16




Id. at 6. According to Hill-O’Neil, each day a nursing home should compute a

RUG score for each resident, determine that average nursing time required for each

rug, and determine the actual level of staff required. Id. at 7.

      In her report, Hill-O’Neill identifies the materials she “considered in

developing [her] opinions,” including that the “Expert Designation of Valerie J.

Gray and her complete file.” (Id., at 2.) She writes:

             I have further reviewed the staffing needs as described in
             Valerie Gray’s expert report [ ] containing RUG scores
             for each resident for the month of August 2018 – and
             August 28, 2018 specifically – and the comparison of
             that calculation to the PBJ dated for that month and day.
             Valerie Gray’s calculation of the number of nursing
             minutes HPPD required for each resident in the facility
             based upon the CMS STM is data ordinarily used in the
             nursing home and is treated as described above … Based
             on my independent analysis that the above-described
             materials – along with Valerie Gray’s calculations – it is
             my opinion that Manor Care of Topeka failed to provide
             sufficient staff to meet the needs of its residents in
             August 2018 and August 28, 2018, specifically.

(Id., at 8). By footnote, Hill-O’Neill states that she is

             familiar with the methodology utilized by Ms. Gray to
             calculate actual /reported staffing numbers vs. the CMS
             STM estimates and cost discrepancies between those
             numbers and I have reviewed the underlying data
             relied upon by Ms. Gray. … Ms. Gray used Microsoft
             Excel to place all of the data in a spreadsheet format and
             utilized that application’s ability to write mathematical
             equations into the Excel cells to perform the
             mathematical comparisons between the numbers. Upon
             comparison between the Excel spreadsheets and the
                                            6
     Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 7 of 16




               source documents, I determine that the data was entered
               correctly and the calculations were performed correctly.

(Id., at 8 (emphasis added).) Hill-O’Neill’s report continues that she “further

reviewed Valerie Gray’s calculations containing the PBJ data for Manor Care of

Topeka for the time period June 1, 2016 through November 30, 2018, compared to

the staffing needs of the Facility based upon the RUG scores for each resident … .”

(Id., at 9.)

       Defendant contends that “[o]ther than the reports of Gray and Hill-O’Neill,

Plaintiffs did not provide the underlying facts or data on which these expert

witnesses relied in forming their opinions, or which was considered by them.”

(Doc. 137, at 4.) By letter dated February 1, 2021, defense counsel provided

Plaintiff’s counsel with a list of requested information and documents relating to

Gray and Hill-O’Neill’s reports and opinions. (Id., at 4-6.) Counsel for the parties

continued to communicate for the next month regarding these issues, during which

time Plaintiffs produced additional documents, though not everything sought by

Defendants. (Id., at 6-16.)

       Plaintiffs contend that no additional information is required, arguing that the

CMS information used in Gray’s calculations was ultimately derived from

Manorcare’s own information which it submitted to the government, and thus “the

data defendants claim they need to analyze and verify is their own data that they

generated and possess.” (Doc. 147, at 2 (emphasis in original).) They further
                                           7
     Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 8 of 16




argue that any questions Defendants may have about how the experts calculated

the required and actual staffing levels may be asking during their depositions, and

that the information which the defense did supply (in the form of native CSV input

and Excel output related to the SQL database from the CMS data) was sufficient

under Rule 26. In particular, Plaintiffs rely on Sibley v. Sprint Nextel Corp., No.

08-2063-KHV, 2012 WL 13027064, at *2 (D. Kan. Dec. 13, 2012), in which —

Plaintiffs assert — Judge O’Hara “held that Rule 26 does not require the

production of information sufficient ‘to replicate the expert’s analysis.’” (Doc. 146,

at 6.)

         The Court grants the Defendants’ motion. Sibley in fact supports further

disclosure in the present action. The “replication” language cited by Plaintiffs

occurs in a footnote in which the court rejected the defendants’ gloss on the test for

production the court was adopting. Sibley, 2012 WL 13027064, at *2 n. 16.

               With Thornton’s expert report, defendants also produced
               five computer hard drives containing 8.62 terabytes of
               data, including the computer programs that Thornton
               used to process the Stage 3 data. But neither Thornton
               nor defendants provided an overview of the data—such
               as how the programs work or in what order Thornton ran
               them.

               Even taking the October 2012 report and the data files
               together, the undersigned finds that they provided an
               inadequate disclosure of the reasons behind Thornton’s
               opinions. The purpose of Rule 26(a)(2)’s expert
               disclosure requirements is to eliminate surprise and
               provide the opposing party with enough information
                                           8
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 9 of 16




             regarding the expert’s opinions and methodology to
             prepare efficiently for deposition, any pretrial motions,
             and trial. Thornton’s expert report failed to meet this test,
             as it contained no explanation at all about the process or
             methodology she applied in analyzing the Stage 3 data.

Id. at 2 (emphasis in original, footnotes and internal quotation omitted).

      This is true here as well. In the final expert reports of Gray and Hill-

O’Neill, Plaintiffs have supplied general information about how those experts

reached their conclusions, but have not supplied information which would allow

for meaningful cross-examination of those experts about how the CMS data was

processed or coded so as to yield the results in the final report. The Sibley court

found that the initial production was deficient, but denied the plaintiff’s motion to

strike because the defendants subsequently produced additional information ins

which the expert explained “how the data and programs provided with her report

could be run ‘to trace the programming path used at each step of my analysis.’” Id.

      Rule 26(a)(2)(B) provides:

             Witnesses Who Must Provide a Written Report. Unless
             otherwise stipulated or ordered by the court, this
             disclosure must be accompanied by a written report –
             prepared and signed by the witness – if the witness is one
             retained or specially employed to provide expert
             testimony in the case or one whose duties as the party's
             employee regularly involve giving expert testimony. The
             report must contain:
                    (i)   a complete statement of all opinions the
                          witness will express and the basis and reasons
                          for them;

                                           9
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 10 of 16




                    (ii) the facts or data considered by the witness
                         in forming them;
                    (iii) any exhibits that will be used to summarize or
                          support them;
                    (iv) the witness’s qualifications, including a list of
                         all publications authored in the previous 10
                         years;
                    (v) a list of all other cases in which, during the
                        previous 4 years, the witness testified as an
                        expert at trial or by deposition; and
                    (vi) a statement of the compensation to be paid for
                         the study and testimony in the case.

(Emphasis added.) The requirements of this Rule are “mandatory as to retained

experts.” Thummel v. PSI Transport, LLC, 2018 WL 2198650, at 82 (D. Kan.

May 14, 2018) (citation omitted).

      Plaintiffs have not produced all the “facts or data” relied upon by Gray and

O’Neill, but Excel spreadsheets which do not show how the original CMS data was

sorted, organized, or imported. Plaintiffs acknowledge that their experts used the

SQL database to “sort[] and organiz[e] the native/imported data.” (Doc. 146, at 6).

This is not, as Plaintiffs complain, an attempt to “replicate” Gray’s procedures.

Rule 26 requires a party to produce that data relied upon by an expert, with an

explanation of the expert’s methodology sufficient to allow the opposing party to

prepare efficiently for deposition.” Sibley, at *2.

      Plaintiffs’ contention that further production is unnecessary because it is

Manorcare’s “own data” is incorrect. The information contained in Gray and Hill-

                                          10
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 11 of 16




O’Neill’s final reports reflects their attempt to reproduce, indirectly, what

Manorcare reported (or which Plaintiffs believe it should have reported) to CMS.

Gray took national MDS data which had been downloaded to Gray’s employer

Everest Litigation (Doc. 122-11, ¶ 23) and then coded, calculated, or sorted that

data into an end result which allegedly reflects Manorcare’s daily MDS and RUG

information. But there has been no production of the original national data, or

information as the coding, calculation, and sorting, all of which is “data” for

purposes of Rule 26. Further, Defendants contend that Manorcare does not (and is

not required to) calculate daily RUG scores for residents. The materials which

were produced and were reviewed by the Court suggest that the daily RUG scores

which were produced reflect values which were somehow imputed or calculated by

Gray.

        Plaintiffs contend that production of be all MDS assessments would be

unduly burdensome. (Doc. 146, at 18.) But these assessments were accessed and

used by Gray for her Report, and Hill-O’Neill explicitly states that she relied on

Gray’s report and her underlying documentation. Access to the material was

stored electronically, which will diminish the burden of production. If the

materials were not too burdensome to obtain, they will not be too burdensome to

produce.




                                          11
       Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 12 of 16




          The Court accordingly GRANTS the motion to compel the information

identified by Defendants.4 The Court DENIES without prejudice Defendants’

motion to strike Gray and Hill-O’Neill as witnesses. Under Fed. R. Civ. P.

37(c)(1), “[i]f a party fails to provide information or identify a witness as required

by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Defendants correctly note that a failure to

make a required disclosure can (among other remedies) result in exclusion of

testimony. Adkins v. TFI Family Svcs., No. 13-2579-DDC-GLR, 2017 WL

3130587, *2 (D. Kan. July 24, 2017). However, Adkins explicitly noted that

exclusion was a “drastic sanction.” Id.

          In determining whether to grant relief, the Court considers “(1) the prejudice

or surprise to the party against whom the testimony is offered; (2) the ability to

cure any prejudice; (3) the potential for trial disruption if the testimony is allowed;

and (4) the erring party’s bad faith or willfulness.” Id. at *4 (quoting Jacobsen v.

Deseret Book Co., 287 F.3d 936, 953 (10th Cir. 2002)). In the present case,

Defendants make no claim that Plaintiffs acted in bad faith. (Doc. 137, at 26.) The

discovery deadline has been extended to August 27, 2021, and prejudice to

plaintiffs may be substantially reduced or eliminated by timely compliance with


4
    See Doc. 137, at 8-14.

                                            12
     Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 13 of 16




the order to compel. Whether to impose the drastic sanction of exclusion is

committed to the discretion of the court. Adkins, 2017 WL 3130587, at *4. The

Court in its discretion finds that exclusion is not required at the present time.

2.     Motion to Supplement (Doc. 151).

       Plaintiffs contend that during the meet and confer process, they became

aware of two issues related to the expert designations, including several

typographical errors contained in Gray’s written report, and that the “defendants

sought to discredit – and or deny – the authenticity and accuracy of the RUG data

they submitted to CMS under penalty of perjury.” (Doc. 151, at 5-6.) Plaintiffs

have moved for permission to amend Gray’s written report to correct typographical

errors in two paragraphs and to add a paragraph analyzing RUG data. (Doc. 151,

at 2.) Gray’s report would thus be amended to state:

             [D]aily RUG scores as provided by CMS for the period
             of August 1 – 28, 2018, indicates a time study staffing
             estimate of 3.71 HPPD or 3 hours and 42.6 minutes per
             patient per day. The daily RUG scores produced by the
             defense indicates a time study staffing estimate of 3.68
             HPPD or 3 hours and 40.8 minutes per patient per day.
             The difference between the CMS data and defense data is
             1.8 minutes per patient per day. This is one eight-
             thousandths of one percent difference and is immaterial.

       Defendants deny that they are contesting the accuracy of what they

submitted to CMS, but instead are attempting to discover how Gray processed the

nationwide data she received from CMS to reach her Time Staffing conclusions.


                                           13
   Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 14 of 16




Defendants do not contest the typographical changes, but argue that Plaintiffs’

substantive changes would disregard the Scheduling Order in this case and

circumvent Fed.R.Civ.P. 26(a) and (e) by untimely amending Gray’s report with

new opinion and analysis. (Doc. 154, at 7-8.)

      Defendants prepared a Case Mix Detail Reports from its PointClickCare

medical records system. These Reports were not submitted to CMS, but were

directly given to Plaintiffs on October 13, 2020. Accordingly, Defendants argue,

the “supplementation” now sought by Plaintiffs is simply at attempt by Gray to

buttress her conclusions by referencing material which was in Plaintiffs’

possession for three months before Gray’s report was due.

      Defendants cite Spirit Aerosystems v. SPS Tech., No. 09-1144-EFM-KGG,

2013 WL 6196314, *7-8 (D. Kan. Nov. 27, 2013), where the court observed:

            Under Rule 26(e), a supplemental report is allowed when
            a party or expert learns that the original report is
            incomplete or incorrect in some material respect.
            Specifically, that means a supplemental report may
            correct inaccuracies or fill in the blanks of an incomplete
            report based on information that was not available at the
            time of the original report. But a lack of diligence in
            pursuing information that could have been available at
            the time of the original report does not mean the same as
            information that was not available. Rule 26(e) does not
            allow a party to submit an amended or rebuttal report not
            based on new information. Allowable ‘new information’
            does not include a response to another expert’s report in a
            supplemental report if the information was available
            when the original report was due.


                                         14
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 15 of 16




(Citations omitted).

      The Court agrees that the requested supplementation reflects a failure to

comply with Rule 26, which requires that expert reports “contain a complete

statement of all opinions to be expressed.” The supplemental opinion rests on

information available to Plaintiffs well before Gray’s report, and appears to be a

response to a legal argument advanced by Defendants in connection with the

motion to compel.

      “A supplemental expert report may be excluded under Rule 37(c) if it states

an additional opinion or seeks to strengthen an opinion expressed in the original

report. Spirit Aerosystems, 2013 WL 6196314, at *7. In their Reply (Doc. 157),

Plaintiffs do not contend they complied with Rule 26. Rather, Plaintiffs focus on

Rule 37, arguing that exclusion is unwarranted in the present case.

      Although it is something of a close question, applying the Rule 37 standards

set forth earlier with respect to Defendant’s motion to strike, the Court finds

exclusion is not just justified. There is no indication of bad faith, or (given the

several extensions in the schedule) of incurable injury to Defendants.

      This conclusion, however, contemplates curative action by Plaintiffs by

compliance with Rule 26 for the provision of all data relied upon by Gray in

submitting her supplemental opinion. That is, as with her initial report, Plaintiffs

are obliged by Rule 26 to produce the methodology, codes, coding, or other


                                           15
    Case 2:19-cv-02148-HLT-KGG Document 161 Filed 06/14/21 Page 16 of 16




formula by which Gray achieved her results; in this case, how she converted the

Case Mix Detail Reports into her eventual “staffing study estimate.” The Court

therefore provisionally grants Plaintiff’s motion, upon the condition of such

prompt and timely production.



      IT IS THEREFORE ORDERED that Defendants’ Motion to Compel or

Strike (Doc. 137) is GRANTED in part as to the request to compel and DENIED

in part, without prejudice, as to the request to strike as provided herein.

Plaintiffs’ Motion to Supplement (Doc. 151) is GRANTED upon the condition of

such prompt and timely production as directed herein.

      IT IS SO ORDERED.

      Dated this 14th day of June, 2021, at Wichita, Kansas.

                                 S/ KENNETH G. GALE
                                HON. KENNETH G. GALE
                                U.S. MAGISTRATE JUDGE




                                         16
